Citation Nr: 0621836	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
with drug addiction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1968 to July 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
September 2005 the veteran testified at a Board hearing.  

The Board notes that a February 1985 rating decision denied 
service connection for drug addiction, however finality does 
not attach as the issue on appeal has been recharacterized as 
service connection for neuropsychiatric disorder with drug 
addiction.  Thus the claim currently before the Board does 
not need to be reopened.  


FINDINGS OF FACT

1.  A neuropsychiatric disorder was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is it otherwise related to such service.

2.  Service connection is not currently in effect for any 
disability.

3.  The veteran's drug addiction is the result of willful 
misconduct.


CONCLUSION OF LAW

A psychiatric disorder with drug addiction was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 105, 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.301, 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the December 2003 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the December 2003 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the December 2003 letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board is mindful that the December 2003 VCAA letter 
advised the veteran that VA was working on his claim for drug 
addiction and did not address the neuropsychiatric disorder.  
Nevertheless, both the VCAA letter and the statement of the 
case did address the information necessary to substantiate a 
claim for service connection and the Board finds any error in 
this respect to be harmless error.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran prior to the rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board has also considered whether a VA examination or 
medical opinion is necessary regarding the veteran's 
neuropsychiatric disorder.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Here service medical 
records showed no psychiatric disorder and hence an 
examination is not necessary.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
Regardless of whether the veteran was provided notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the evidence 
is against the veteran's claim, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VCAA notice and duty to assist letters 
have been sent to the veteran, however he has provided 
incomplete adequate information regarding his post-service 
treatment and thus the medical records cannot be obtained.  
The Board reminds the claimant that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The Board also notes that the veteran appears to be receiving 
Social Security Administration benefits, however there is 
nothing in the claims folder to suggest that these records 
would establish a nexus with service.  Consequently 
development for Social Security Administration records is not 
necessary.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  
 
Legal Criteria
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin. 38 C.F.R. 
§ 3.303(c).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Analysis

Service medical records showed the veteran had a diagnosis of 
emotionally unstable personality and a Medical Board found 
him unsuitable for service based on that disorder.  Mental 
examination found no evidence of psychosis, neurosis, organic 
brain impairment or significant depression. A personality 
disorder is not a disease for VA compensation purposes. See 
38 C.F.R. § 4.127 (2005). There is no medical evidence in the 
claims folder to indicate that a neuropsychiatric disorder 
could be related to service.  The Board is thus presented 
with an evidentiary record which shows that there is no 
supporting evidence that a neuropsychiatric disorder is 
related to service and therefore service connection for a 
neuropsychiatric disorder is not warranted.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d). 
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (Fed Cir. 2001). However, the Federal Circuit 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Allen at 1381.

In this case, there veteran's claim was received in 2003.  
Service medical records showed that the veteran had a drug 
addiction.  The veteran's abuse of drugs constituted willful 
misconduct under VA regulation and thus is barred from 
service connection.  There is no evidence that any other 
disability caused the veteran's addiction. The veteran 
currently has no service-connected disability and as 
indicated above he is not being service-connected for a 
neuropsychiatric disorder. Consequently, under Allen he 
cannot be service-connected for drug addiction.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a psychiatric disorder with drug 
addiction is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


